 1
                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERTO TORRES HERRERA,           ) NO. CV 19-6192-JAK (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   D. DAVEY,                         )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20         IT IS SO ORDERED.
21
22   DATED: July 30, 2019                              ________________________________
23                                                          JOHN A. KRONSTADT
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
